Thruston, J.,
dissented; and his reasons were understood to be, that if the defendant once fled from justice, no subsequent return would enable him to avail himself of the limitation; and that he could in no event avail himself of the limitation unless the United States knew that he had committed the offence. He was also understood to be of opinion, that there was not sufficient evidence of the defendant’s return, &c., to justify an instruction upon that point.
Cranch, C. J.,
said that if the defendant (as his counsel had intimated,) was willing to agree to the instruction, he should not object to it; but he was not entirely satisfied with it. He said there were two modes of fleeing from justice, namely, departing from the jurisdiction of the offended government, and concealing himself within it. The removing from one place to another in the same jurisdiction, unless clandestinely, or with intent to escape from justice, would not be a fleeing from justice; nor would his return to Washington be necessary to enable him to avail himself of the limitation, if he had not concealed himself, but appeared openly in New York, his usual place of residence. The offence was against the government of the United States, and the offender was as liable for arrest in New York as in Washington. However, as the defendant’s counsel had agreed to the instruction as it was drawn up, he should not object to it. He observed also, that he did not think it necessary that the United States should have known that the defendant had committed the offence, in order to his availing himself of the bar, by limitation of time.
Mr. Brent, for the defendant, then prayed the Court to instruct’ the jury, “ that if they believe, from the evidence, that the tra-verser was not personally present at the time of applying the fire to the Treasury building, or not sufficiently near, at the time, to be aiding and abetting in the applying of the fire, although the jury should believe that he was concerned in the design of burning said building, then the traverser is but an accessory before the fact, and is entitled to be acquitted under the present indictment.”
This instruction did not seem to be opposed by the Attorney *45for the United States, who said that he should contend that if the defendant was near enough to aid the person who applied the fire, by keeping others off, or by facilitating his escape, &c., he would be considered as a principal. To this suggestion the counsel for the defendant assented, and the Court gave the instruction as prayed.